The Supreme Court affirmed the judgment of the District Court on October 19, 1874, in the following opinion:
Per Curiam.
That a deed absolute on its face may be converted into a mortgage by parol evidence, showing that it was taken as a mere security for a loan of money, is too well settled to be questioned. It is also decided that this being the real purpose of the deed, the fact that it is through the instrumentality of a mortgage given by +he grantee, does not change the relation of the part.es, as between the grantor and grantee. In this case the testimony of Mr. Dicken, as to the use to be made of the deed, is clear, distinct and positive. If believed the testimony was satisfactory and convincing of the purpose intended. He was also strongly cortoboratsd. The effect of the evident© *391of the defendant was to raise a question of credibility, merely, and this was rightly submitted to the jury. Jane H. Perry, the widow, was no party to the issue, and having released - her interest in the estate, she was a competent witness at common law. The Act of April 15, 1869, P. Laws, 30, did not apply to the case. Its purpose is not to disqualify, but to make competent, witnesses, who, before its passage, were incompetent. Finding no error in the record, the judgment of the Court below is
Affirmed.